EXHIBIT 99.1 Enterprise Products GP, LLC Unaudited Condensed Consolidated Balance Sheet at June 30, 2009 Table of Contents ENTERPRISE PRODUCTS GP, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at June 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization 3 Note 2 – General Accounting Matters 4 Note 3 – Accounting for Equity Awards 6 Note 4 – Derivative Instruments and Hedging Activities 8 Note 5 – Inventories 15 Note 6 – Property, Plant and Equipment 15 Note 7 – Investments in Unconsolidated Affiliates 17 Note 8 – Intangible Assets and Goodwill 18 Note 9 – Debt Obligations 19 Note 10 – Equity 22 Note 11 – Business Segments 23 Note 12 – Related Party Transactions 23 Note 13 – Commitments and Contingencies 27 Note 14 – Significant Risks and Uncertainties 31 Note 15 – Subsequent Events 32 1 Table of Contents ENTERPRISE PRODUCTS GP, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET
